Exhibit 10.3

December 31, 2012

Kenneth J. Kay

c/o Las Vegas Sands Corp.

3355 Las Vegas Boulevard South

Las Vegas, NV 89109

 

  Re: Amendment to Employment Agreement

Dear Ken:

Reference is hereby made to that certain employment agreement between you and
Las Vegas Sands Corp. (the “Company”), dated as of December 1, 2008 (as amended
from time to time, the “Employment Agreement”). As set forth below, you and the
Company have agreed to amend the Employment Agreement to clarify its compliance
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder.

Accordingly, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, you and the Company hereby agree as follows, effective
December 31, 2012:

1. The Employment Agreement is amended by adding the following language at the
end of Section 8.7 thereof:

“Any payments that would have been made between the date of termination of
employment and the effective date of the General Release and Covenant Not to
Sue, shall be made as soon as practicable but in any event within 10 days
following the effective date of the General Release and Covenant Not to Sue.”

2. The Employment Agreement is amended by adding the following language at the
end of Section 27 thereof:

“It is intended that the provisions of the Agreement comply with Section 409A,
and all provisions of the Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. In addition, for purposes of the Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment” (and
substantially similar phrases) shall be interpreted and applied in a manner that
is consistent with the requirements of Section 409A. To the extent that any
reimbursements pursuant to the Agreement are taxable to Executive, any such
reimbursement payment due to Executive shall be paid to Executive as promptly as
practicable, and in all events on or before the last day of Executive’s taxable
year following the taxable year in which the related expense was incurred. Any
such reimbursements are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that Executive
receives in one taxable year shall not affect the amount of such benefits or
reimbursements that Executive receives in any other taxable year. Except as
permitted under Section 409A, any deferred compensation that is subject to
Section 409A and is payable to or for Executive’s benefit under any
Company-sponsored plan, program, agreement or arrangement may not be reduced by,
or offset against, any amount owing by Executive to the Company.”



--------------------------------------------------------------------------------

The Company and you each acknowledges and agrees that except as amended hereby,
the provisions of the Employment Agreement shall remain in full force and
effect. This letter shall be construed and enforced in accordance with and
governed by the laws of the State of Nevada other than principles of law that
would apply the law of another jurisdiction. This letter may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

Very truly yours,

LAS VEGAS SANDS CORP.

By:

 

/s/ Ira H. Raphaelson

Name: Ira H. Raphaelson

Title: EVP & Global General Counsel

Agreed and accepted this 31st day of December 2012:

 

/s/ Kenneth J. Kay KENNETH J. KAY

 

2